MEMORANDUM*
On de novo review, we conclude that the probation officers had reasonable suspicion *560to conduct the search, which was all that Halvorsen’s probation conditions required. The district court properly denied Halvorsen’s motion to suppress. See United States v. Knights, 534 U.S. 112, 121, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001); United States v. Stokes, 292 F.3d 964, 967 (9th Cir.2002).
AlFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.